Motion by appellant to dispense with printing granted. The appeal will be heard on the original papers (including the typed minutes) and on appellant’s typewritten brief, which shall include a copy of the opinion, if any, of the court below. The appellant is directed to file six copies of his typewritten brief and to serve one copy on the District Attorney. Appellant’s time to perfect the appeal is enlarged to the March Term, beginning February 26, 1962; appeal ordered on the calendar for said term. Motion for assignment of counsel granted. Irwin Gray, Esq., 58 No. Main St., Spring Valley, N. Y., having consented to serve without compensation, is assigned as counsel to prosecute the appeal. Beldoek, Acting P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.